Title: From Thomas Jefferson to Mary Jefferson Eppes, 1 January 1799
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My dear Maria
            Philadelphia Jan. 1. 99.
          
          I left Monticello the 18th. of Dec. and arrived here to breakfast on the 25th. having experienced no accident or inconvenience except a slight cold, which brought back the inflammation of my eyes and still continues it, though so far mended as to give hopes of it’s going off soon. I took my place in Senate before a single bill was brought in or other act of business done, except the Address which is exactly what I ought to have nothing to do with. and indeed I might have staid at home a week longer without missing any business, for of the last 11. days the Senate have met only on 5. and then little or nothing to do. however when I am to write on politics I shall address my letter to mr Eppes. to you I had rather indulge the effusions of a heart which tenderly loves you, which builds it’s happiness on your’s, and feels in every other object but little interest. without an object here which is not alien to me, & barren of every delight, I turn to your situation with pleasure, in the midest of a good family which loves you, & merits all your love. go on, my dear, in cultivating the invaluable possession of their affections. the circle of our nearest connections is the only one in which a faithful and lasting affection can be found, one which will adhere to us under all changes & chances. it is therefore the only soil on which it is worth while to bestow much culture. of this truth you will become more convinced every day you advance into life. I imagine you are by this time about removing to Mont-blanco. the novelty of setting up house-keeping will, with all it’s difficulties, make you very happy for a while. it’s delights however pass away in time, and I am in hopes that by the spring of the year they will  be no obstacle to your joining us at Monticello. I hope I shall on my return find such preparations made as will enable me rapidly to get one room after another prepared for the accomodation of our friends, and particularly of any who may be willing to accompany or visit you there. present me affectionately to mrs and Mr. Eppes, father & son, and all the family. remember how pleasing your letters will be to me, and be assured of my constant & tender love. Adieu my ever dear Maria. Yours affectionately
          
            Th: Jefferson
          
        